Third District Court of Appeal
                                State of Florida

                           Opinion filed January 7, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2538
                          Lower Tribunal No. 95-12603
                              ________________

                               Curley N. Braggs,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, William L. Thomas, Judge.

      Curley N. Braggs, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA, and SCALES, JJ.

      PER CURIAM.

      We affirm both the Trial Court’s order entered March 7, 2013 and its

subsequent order of June 23, 2014, finding that defendant’s sentence is not illegal.

.